Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered October 15, 2003, denying defendant Espinoza’s motion for summary judgment dismissing the complaint as against him, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant Espinoza dismissing the complaint as against him.
This action arises from a collision between plaintiff’s automobile and that of defendant Espinoza at the intersection of Seymour and Givan Avenues in the Bronx. The evidence submitted on Espinoza’s motion for summary judgment established, as a matter of law, that, as between plaintiff and Espinoza, the cause of the accident was the negligence of plaintiff, who failed to obey the stop sign on Seymour Avenue at the intersection in question. Espinoza, driving on Givan Avenue, where there was no stop sign, had the right of way, and was therefore entitled to anticipate that other drivers would obey the traffic laws requiring them to yield (see Jenkins v Alexander, 9 AD3d 286 [2004]; Murchison v Incognoli, 5 AD3d 271 [2004]; Perez v Brux Cab Corp., 251 AD2d 157, 159-160 [1998]; Namisnak v Martin, 244 AD2d 258, 260 [1997]). Concur—Mazzarelli, J.P., Williams, Friedman, Gonzalez and Catterson, JJ.